                                                      Case 2:17-cv-02134-APG-EJY Document 91 Filed 02/08/21 Page 1 of 2



                                    1           WENDY M. KRINCEK, ESQ., Bar # 6417
                                                MARCUS B. SMITH, ESQ., Bar # 12098
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:   702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       wkrincek@littler.com
                                                             mbsmith@littler.com
                                    6
                                                Attorneys for Defendants
                                    7           Dreamdealers USA, LLC d/b/a Exotics Racing,
                                                David Perisset, and Roman Thievin
                                    8
                                                                                    UNITED STATES DISTRICT COURT
                                    9
                                                                                        DISTRICT OF NEVADA
                                10

                                11
                                                EDWARD B. DOUGLAS, an individual,               Case No. 2:17-cv-02134-APG-EJY
                                12
                                                                      Plaintiffs,
                                13
                                                vs.                                             STIPULATION AND ORDER TO
                                14                                                              CONTINUE TRIAL
                                                DREAMDEALERS USA, LLC d/b/a
                                15              EXOTICS RACING, A Nevada limited                (THIRD REQUEST)
                                                liability company, DAVID PERISSET, an
                                16              individual, and ROMAN THIEVIN, an
                                                individual,
                                17
                                                                      Defendant.
                                18

                                19                       Pursuant to LR IA 6-1 and IA 6-2, and LR 7-1 and 26-3, Defendants DREAMDEALERS
                                20              USA, LLC d/b/a EXOTICS RACING, DAVID PERISSET, and ROMAN THIEVIN, and Plaintiff
                                21              EDWARD B. DOUGLAS, by and through their respective attorneys of record, hereby stipulate to
                                22              continue the trial, which is currently scheduled for the stacked calendar of March 22, 2021, for at
                                23              least ninety days to a date convenient to the Court. This is the third request for an extension to
                                24              continue the trial.
                                25              ///
                                26              ///
                                27              ///
                                28
L I T T L ER ME N DE LS ON, P.C .
          A T T O R N E YS A T L A W
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:17-cv-02134-APG-EJY Document 91 Filed 02/08/21 Page 2 of 2



                                    1                   The requested extension is sought in good faith and not for purposes of delay. The parties
                                    2           understand that there are delays in jury trials due to the Covid-19 pandemic, and it is in question
                                    3
                                                when this matter may actually proceed to trial. The parties have agreed to submit the matter to
                                    4
                                                mediation before the Honorable Peggy A. Leen (Ret.), and will be requesting potential mediation
                                    5
                                                dates for mid-to-late March 2020. Thus, the parties need additional time to allow the settlement
                                    6

                                    7           process to occur. Additionally, P laintiff’s counsel is continuing to receive treatment for an illness

                                    8           and needs additional time to consult medical professionals and receive additional treatment.

                                    9           Dated: February 8, 2021                       Dated: February 8, 2021
                                10              Respectfully submitted,                       Respectfully submitted,
                                11

                                12              /s/ Dustin L. Clark                           /s/ Marcus B. Smith
                                                DUSTIN L. CLARK, ESQ.                         WENDY M. KRINCEK, ESQ.
                                13                                                            MARCUS B. SMITH, ESQ.
                                                Attorney for Plaintiff                        LITTLER MENDELSON, P.C.
                                14
                                                                                              Attorneys for Defendants
                                15

                                16
                                                                                             ORDER
                                17              The stipulation to continue trial ECF No. (90) is granted. The March 16, 2021 calendar call is
                                18              vacated and continued to August 3, 2021 at 8:45 a.m. The March 22, 2021 trial date is vacated and
                                                continued to August 9, 2021 at 9:00 a.m. in LV Courtroom 6C.
                                19
                                                  IT IS SO ORDERED:
                                20              IT IS SO ORDERED:
                                21                       February 8, 2021
                                                 Dated:__________________
                                                       February 8, 2021
                                                Dated:__________________
                                22                                                                    ________________________
                                                                                                     ________________________
                                                4821-7383-1642.2 087825.1002                          ANDREW P. GORDON
                                23                                                                   ANDREW P. GORDON
                                                                                                      UNITED STATES DISTRICT JUDGE
                                                                                                     UNITED STATES DISTRICT JUDGE
                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                                2.
          A T T O R N E YS A T L A W
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
